DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1-20 are presented for examination. The instant application is a CON of 14/928,104 (US Patent # 10,789,588 B2) where the applicable priority date is October 31, 2014. 

Examiner’s Remarks




35 USC § 101: Instant claims 1-20 are patent eligible under § 101 because following claim limitations integrate the abstract idea into a practical application because they reduce the amount of stored data: “accessing, via a network by the clearinghouse computing system, the data repository of the financial institution computing system; determining, a first remnant financial instrument using a first conversion value and a first notional value, wherein the first conversion value is one of a maximum of the associated then current conversion values of the plurality of financial instruments, an average of the associated then current conversion values of the plurality of financial instruments, a user selected conversion value, a multiple of a conversion value, a current conversion value, a prior 

Double Patenting




The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in 

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,789,588 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Objections








Dependent claim 5 is objected to because of the following recitation: “with a currency pair corresponding to each of a plurality of financial instruments of the portfolio stored in the first data structure.” Since “a plurality of financial instruments” has appeared previously in claim 1 on which claim 5 depends, the recitations should read: “with a currency pair corresponding to each of the plurality of financial instruments of the portfolio stored in the first data structure.” 
 
Dependent claim 10 is objected to because of the following recitation: “comparing, by the clearinghouse computing system, to a threshold, a count of data elements of a first data structure of the plurality of data structures.” Since “a first data structure” has appeared previously in claim 1 on which claim 10 depends, the recitations should read: “comparing, by the clearinghouse computing system, to a threshold, a count of data elements of the first data structure of the plurality of data structures.”  

Dependent claim 10 is objected to because of the following recitation: “wherein each data element corresponds to a different financial instrument of the portfolio held in the portfolio.” It appears that either “of the portfolio” or “held in the portfolio” is unnecessary.

Dependent claim 10 is objected to because of the following recitation: “when the threshold is met, compressing, by the clearinghouse computing system, the first data structure based on data stored in each of the plurality of data elements of the first data structure by:” because no recitation is following the “:” mark.  It appears that the rest of the claim language was left out mistakenly.

Dependent claim 14 is objected to because of the following recitation: “communicating, via the network, information corresponding to at least a blended portion of the plurality of the financial instruments of the portfolio to the financial institution.” Since “blending at least a portion of the plurality of financial instruments of the portfolio” has appeared previously in claim 13 on which claim 14 depends, the recitations should read: “communicating, via the network, information corresponding to at least the blended portion of the plurality of the financial instruments of the portfolio to the financial institution.”  

Dependent claim 17 is objected to because of the following recitation: “a first remnant financial instrument and a second financial instrument to blend the plurality of financial instruments and minimize risk exposure to at least one of the first and second assets.” Since “a first remnant financial instrument” has appeared previously in claim 15 on which claim 17 depends, the recitations should read: “the first remnant financial instrument and a second financial instrument to blend the plurality of financial instruments and minimize risk exposure to at least one of the first and second assets.” 
 
Independent claim 20 is objected to because of the following informality: independent claim 20 is a system claim, but it is written as a method claim. System claim should have system hardware components including, e.g., a memory storing instructions and a processor that is executing the instructions, where the instructions may be the method steps. 

Claim Rejections - 35 USC § 112

















The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 


Independent claims 1, 15, and 20, recite a limitation “the conversion value” in “each characterized by a notional value and comprising an obligation to exchange a first asset for a second asset at a later date as a function of an associated then current conversion value between the first and second assets when the obligation was entered into, the conversion value subsequently varying thereafter.” There is an insufficient antecedent basis for this limitation in the claims 1, 15, and 20. Dependent claims 2-14 and 16-19 are rejected based on their dependency.

Independent claims 1 and 20 recite a limitation “the first data structure” in “replacing . . . in the data repository of the financial institution computing system, the first data structure with the compressed data structure, wherein the compressed data structure is characterized by a smaller data size and a same net notional value but a reduced gross notional value as compared with the first data structure.” There is an insufficient antecedent basis for this limitation in the claims 1 and 15. Dependent claims 2-14 are rejected based on their dependency.

Independent claim 15 recites a limitation “the first data structure” in “determine a signed notional value associated with each asset of the first and second assets corresponding to each of a plurality of financial instruments stored in the first data structure.” There is an insufficient antecedent basis for this limitation in the claim 15. Dependent claims 16-19 are rejected based on their dependency.


Claim Rejections - 35 USC § 103


















The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-8, 10-15, 17-18, and 20, are rejected under 35 U.S.C. § 103 as being unpatentable over Zhan (2015/0324914 A1) in view of Venkatachalam (2015/0063374 A1).

As to claims 1 and 20, Zhan shows reducing, by a portfolio compression module of a clearinghouse computing system, an amount of data required by a data repository of a financial institution computing system that stores a data structure corresponding to a portfolio of a plurality of financial instruments, each characterized by a notional value and comprising an obligation to exchange a first asset for a second asset at a later date as a function of an associated then current conversion value between the first and second assets when the obligation was entered into, the conversion value subsequently varying thereafter, the then current conversion value associated with one of the plurality of financial instruments being different from the then current conversion value associated with at least one other of the plurality of financial instruments (Zhan: page 3, ¶ 33; page 4, ¶ 43; page 6, ¶¶ 56-60; and page 6-7, ¶ 63), wherein the reducing the amount of data further comprises: 
Zhan does not show replacing, by a front-end order entry computer system of the financial institution computing system, in the data repository of the financial institution computing system, the first data structure with the compressed data structure. Venkatachalam shows replacing, by a front-end order entry computer system of the financial institution computing system, in the data repository of the financial institution computing system, the first data structure with the compressed data structure (Venkatachalam: Pages 7-8, ¶ 75; and pages 8-9, ¶ 85). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhan by replacing, by a front-end order entry computer system of the financial institution computing system, in the data repository of the financial institution computing system, the first data structure with the compressed data structure of Venkatachalam in order to minimize the data packet size (Venkatachalam: page 1, ¶ 4).

A to claim 3, Zhan in view of Venkatachalam shows all the elements of claim 1. Zhan also shows determining the first conversion value and the second conversion value, wherein the first conversion value is greater than the second conversion value (Zhan: page 6, ¶ 56).  

As to claim 4, Zhan in view of Venkatachalam shows all the elements of claim 1. Zhan also shows determining the first conversion value and the second conversion value so that a gross notional amount associated with a first financial instrument of the portfolio and a second financial instrument of the portfolio is minimized (Zhan: page 5, ¶ 51).

A to claim 5, Zhan in view of Venkatachalam shows all the elements of claim 1. Zhan also shows determining at least one of the first conversion value and the second conversion value based on a current market exchange conversion value associated with a currency pair corresponding to each of a plurality of financial instruments of the portfolio stored in the first data structure (Zhan: page 5, ¶ 49).  

A to claim 6, Zhan in view of Venkatachalam shows all the elements of claim 1. Zhan also shows determining a signed notional value associated with each of the plurality of financial instruments of the portfolio, wherein the signed notional value for a particular financial instrument of the portfolio is determined based on a buy or a sell order or a conversion value associated with the particular financial instrument of the portfolio and a notional value associated with the particular financial instrument of the portfolio (Zhan: page 5, ¶ 49).  

A to claim 7, Zhan in view of Venkatachalam shows all the elements of claim 6. Zhan also shows determining a notional value associated with the first remnant financial instrument of the portfolio using at least the first conversion value and a sum of signed notional values that are associated with each of the plurality of financial instruments of the portfolio (Zhan: page 5, ¶ 49).  



A to claim 10, Zhan in view of Venkatachalam shows all the elements of claim 1. Zhan also shows comparing, by the clearinghouse computing system, to a threshold, a count of data elements of a first data structure of the plurality of data structures, wherein each data element corresponds to a different financial instrument of the portfolio held in the portfolio (Zhan: page 6, ¶ 56 and ¶ 60; and page 6-7, ¶ 63); and when the threshold is met, compressing, by the clearinghouse computing system, the first data structure based on data stored in each of the plurality of data elements of the first data structure by (Zhan: page 6, ¶ 56 and ¶ 60; and page 6-7, ¶ 63).  

A to claim 11, Zhan in view of Venkatachalam shows all the elements of claim 1. Zhan also shows determining a total notional amount associated with a plurality of financial instruments of the portfolio having same economics (Zhan: page 6, ¶ 56 and ¶ 60; and page 6-7, ¶ 63); comparing the total notional amount to a criterion (Zhan: page 6, ¶ 56 and ¶ 60; and page 6-7, ¶ 63); and blending, responsive to the total notional amount meeting the criterion, at least a portion of the plurality of financial instruments of the portfolio using the first remnant financial instrument of the portfolio and the second remnant financial instrument of the portfolio (Zhan: page 6, ¶ 56 and ¶ 60; and page 6-7, ¶ 63).  



A to claim 13, Zhan in view of Venkatachalam shows all the elements of claim 1. Zhan also shows blending at least a portion of the plurality of financial instruments of the portfolio using the first remnant financial instrument of the portfolio and the second remnant financial instrument of the portfolio on a daily basis (Zhan: page 7, ¶ 65); and communicating, via a network, information corresponding to the first remnant financial instrument of the portfolio and the second remnant financial instrument of the portfolio to a financial institution associated with the plurality of financial instruments of the portfolio (Zhan: page 7, ¶ 65).  

A to claim 14, Zhan in view of Venkatachalam shows all the elements of claim 13. Zhan also shows communicating, via the network, information corresponding to at least a blended portion of the plurality of the financial instruments of the portfolio to the financial institution (Zhan: page 7, ¶ 65); and generating the first remnant financial instrument of the portfolio and the second remnant financial instrument of the portfolio using the front-end order entry computing system of the financial institution computing system (Zhan: page 7, ¶ 65).  

A to claim 15, Zhan shows reducing an amount of data required by a data repository of a financial institution computing system that stores a plurality of data structures, wherein 
Zhan does not show replacing, by a front-end order entry computer system of the financial institution computing system, in the data repository of the financial institution computing system, the first data structure with the compressed data structure. Venkatachalam shows replacing, by a front-end order entry computer system of the financial institution computing system, in the data repository of the financial institution computing system, the first data structure with the compressed data structure (Venkatachalam: Pages 7-8, ¶ 75; and pages 8-9, ¶ 85). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Zhan by replacing, by a front-end order entry computer system of the financial institution computing system, in the data repository of the financial institution computing system, the first data structure with the compressed data structure of Venkatachalam in order to minimize the data packet size (Venkatachalam: page 1, ¶ 4).

A to claim 17, Zhan in view of Venkatachalam shows all the elements of claim 15. Zhan also shows generating, when the sum of the signed notional values associated with the primary asset is non-zero, a first remnant financial instrument and a second financial instrument to blend the plurality of financial instruments and minimize risk exposure to at least one of the first and second assets (Zhan: page 5, ¶¶ 49-50; and page 6, ¶ 60).  

.

Claims 2, 9, 16, and 19, are rejected under 35 U.S.C. § 103 as being unpatentable over Zhan in view of Venkatachalam, and further in view of Dembo (6,278,981 B1).

A to claim 2, Zhan in view of Venkatachalam shows all the elements of claim 1. Zhan in view of Venkatachalam does not show that each of the plurality of financial instruments comprises a foreign exchange (FX) Forward, the then current conversion value comprising a then current exchange rate between currencies underlying the FX forward. Dembo shows that each of the plurality of financial instruments comprises a foreign exchange (FX) Forward, the then current conversion value comprising a then current exchange rate between currencies underlying the FX forward (Dembo: col. 10, lines 47-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhan in view of Venkatachalam by each of the plurality of financial instruments comprising a foreign exchange (FX) Forward, the then current conversion value comprising a then current exchange rate between currencies 
 
A to claim 9, Zhan in view of Venkatachalam shows all the elements of claim 1. Zhan in view of Venkatachalam does not show that the second remnant financial instrument of the portfolio comprises a single currency financial instrument of the portfolio.  Dembo shows that the second remnant financial instrument of the portfolio comprises a single currency financial instrument of the portfolio (Dembo: col. 16, lines 33-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhan in view of Venkatachalam by the second remnant financial instrument of the portfolio comprising a single currency financial instrument of the portfolio of Dembo in order to enable efficient risk management (Dembo: col. 1, lines 12-13).

A to claim 16, Zhan in view of Venkatachalam shows all the elements of claim 15. Zhan in view of Venkatachalam does not show that the first remnant financial instrument is a single asset financial instrument. Dembo shows that the first remnant financial instrument is a single asset financial instrument (Dembo: col. 16, lines 33-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Zhan in view of Venkatachalam by the first remnant financial instrument being a single asset financial instrument of Dembo in order to enable efficient risk management (Dembo: col. 1, lines 12-13).

A to claim 19, Zhan in view of Venkatachalam shows all the elements of claim 15. Zhan in view of Venkatachalam does not show determining a notional value associated with the primary asset of the first and second assets of the first remnant financial instrument, wherein the notional value corresponds to a total risk exposure to the primary asset (Zhan: page 6, ¶¶ 57-59). Zhan in view of Venkatachalam does not show generating a second FX financial instrument as a single asset financial instrument. Dembo shows generating a second FX financial instrument as a single asset financial instrument (Dembo: col. 10, lines 47-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium of Zhan in view of Venkatachalam by generating a second FX financial instrument as a single asset financial instrument of Dembo in order to enable efficient risk management (Dembo: col. 1, lines 12-13).
 
Conclusion




















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Boberski (2015/0379643 A1) discloses: “[T]he computing system may store the portfolio in a compressed form for some or all clients so as to minimize the data storage and processing requirements.”






















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619